FILED
                              NOT FOR PUBLICATION                             JUL 17 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOHNNY A. CASTRO, Sr.,                            No. 11-15470

                Plaintiff - Appellant,            D.C. No. 1:09-cv-01763-GBC

  v.
                                                  MEMORANDUM *
C. PROUTY, Correctional Officer; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gerald B. Cohn, Magistrate Judge, Presiding **

                               Submitted June 26, 2012 ***

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Johnny A. Castro, Sr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       *
               *
               Castro consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).

       ***
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
arising from his validation as a prison gang member and confinement in the

Security Housing Unit (“SHU”). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s decision to dismiss under 28 U.S.C.

§ 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and for an abuse of

discretion its decision to do so without leave to amend, Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000). We affirm.

      The district court properly dismissed Castro’s due process claim because,

even assuming there was a liberty interest at stake in avoiding continued

confinement in the SHU, Castro failed to allege facts showing that he was denied

due process. See Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003) (prison gang

validation decisions need only be supported by “some evidence,” and prison

officials need only provide the inmate with notice of the charges against him and

an opportunity to present his views).

      The district court did not abuse its discretion in dismissing Castro’s

complaint without leave to amend, because its deficiencies could not be cured by

amendment. See Lopez, 203 F.3d at 1130.

      Castro’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    11-15470